Name: 86/606/EEC: Commission Decision of 28 November 1986 approving the adjustment to the Veneto Region's special programme for the adaptation and modernization of the structure of production of beef and veal and sheepmeat and goatmeat pursuant to Council Regulation (EEC) No 1944/81, as later amended (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1986-12-16

 Avis juridique important|31986D060686/606/EEC: Commission Decision of 28 November 1986 approving the adjustment to the Veneto Region's special programme for the adaptation and modernization of the structure of production of beef and veal and sheepmeat and goatmeat pursuant to Council Regulation (EEC) No 1944/81, as later amended (Only the Italian text is authentic) Official Journal L 355 , 16/12/1986 P. 0039*****COMMISSION DECISION of 28 November 1986 approving the adjustment to the Veneto Region's special programme for the adaptation and modernization of the structure of production of beef and veal and sheepmeat and goatmeat pursuant to Council Regulation (EEC) No 1944/81, as later amended (Only the Italian text is authentic) (86/606/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1944/81 of 30 June 1981 establishing a common measure for the adaptation of the structure of production of beef and veal, sheepmeat and goatmeat in Italy (1), as last amended by Council Regulation (EEC) No 797/85 of 12 March 1985 on improving the efficiency of agricultural structures (2), and in particular Article 2 (3) thereof, Having regard to Commission Decision 85/132/EEC (3); Whereas on 16 September 1986 the Italian Government forwarded to the Commission the adjustment to the Veneto Region's special programme for the adaptation and modernization of the structure of production of beef and veal and sheepmeat and goatmeat; Whereas the said adjustment is in keeping with the aims and provisions of Regulation (EEC) No 1944/81; Whereas, under Article 2 (1) (b) of Regulation (EEC) No 797/85, recipients must possess adequate occupational skill and competence; Whereas the conditions for granting investment aid relating to milk production must comply with Article 3 (3) of Regulation (EEC) No 797/85; Whereas aids for the construction of livestock housing on holdings which do not present an improvement plan within the meaning of Article 3 (1) (a) of Regulation (EEC) No 1944/81 must be in conformity with Article 8 (2) Regulation (EEC) No 797/85; Whereas the EAGGF Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The adjustment to the Veneto Region's special programme on the adaptation and modernization of the structure of production of beef and veal, sheepmeat and goatmeat, which was forwarded by the Italian Government on 16 September 1986 in accordance with Regulation (EEC) No 1944/81, is hereby approved. Article 2 This Decision is addressed to the Italian Republic. Done at Brussels, 28 November 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 197, 20. 7. 1981, p. 27. (2) OJ No L 93, 30. 3. 1985, p. 1. (3) OJ No L 50, 20. 2. 1985, p. 18.